IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                   NOS. WR-86,082-01 and -02


                       EX PARTE TERRY GLENN BROUN, Applicant


             ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
        CAUSE NOS. 22912 HC-1 and 22913 HC-1 IN THE 6th DISTRICT COURT
                           FROM LAMAR COUNTY


       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of continuous

sexual abuse of a child and indecency with a child by contact. He was sentenced to life and twenty

years’ imprisonment, respectively. He did not appeal his convictions.

       Applicant pled guilty pursuant to an agreement with the State and he contends, inter alia, that

his pleas were involuntary because counsel erroneously advised him that he would be eligible for

parole in fifteen years in his continuous sexual abuse case. Applicant has alleged facts that, if true,

might entitle him to relief. In these circumstances, additional facts are needed. As we held in Ex
                                                                                                        2

parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate

forum for findings of fact. The trial court may use any means set out in TEX . CODE CRIM . PROC. art.

11.07, § 3(d). In the appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that his pleas were involuntary. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: January 11, 2017
Do not publish